Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 9/13/2020.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.
Claims 1, 8 and 15 are independent claims.

Claim Objection
5. 	Claim 1 is objected to because of the following informalities: “the network” in line 4 should be “the mobile communication network”; “a downlink congestion level” in line 8 should be “the downlink congestion level”.  Appropriate correction is required.
6. 	Claim 8 is objected to because of the following informalities: “a least” in line 2 should be “at least”; “(a) to estimate” in line 3 should be “(a) a traffic monitor to estimate”; “the network” in line 4 should be “the data traffic network”; “a downlink congestion level” in line 8 should be “the downlink congestion level”.  Appropriate correction is required.

Claim Interpretation
7. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: traffic monitor and transmission manager in claims 1 and 8; traffic monitor in claims 7 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
10. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11. 	Claim limitations “traffic monitor and transmission manager in claims 1 and 8; traffic monitor in claims 7 and 14” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function and/or there is no algorithm for each and every step of the above limitations. Therefore, the claims 1, 7-8 and 14 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
12. 	Claims 2-6 depend on claim 1, thus they are rejected for the same reason.
13. 	Claims 9-13 depend on claim 8, thus they are rejected for the same reason.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
14. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


16. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17. 	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsumei Tsuruoka et al. (US 2015/0156129 A1), hereinafter Tsuruoka, in view of Andras Zahemszky et al. (US 2016/0164791 A1), hereinafter Zahemszky.
For claim 15, Tsuruoka teaches a method of managing data traffic on a mobile communication network, said method comprising:
measuring a downlink congestion level on a segment of the network downlink (paragraph 0058 lines 3-5 teaching the monitoring by the traffic controller 26 of the receiving side of link 24, that is, the downlink); and 
intercepting or suppressing uplink data traffic (see Fig. 5 and paragraph 0057 lines 6-7 teaching uplink queue 28 capable of accumulating packets, that is, intercepting and suppressing packets; see also paragraph 0084 lines 7-13 describing how the Retention Time Control Unit 34 and the Transmission Processing Unit 35 manage the uplink queue) when a downlink congestion level exceeds a first threshold level.
While Tsuruoka teaches monitoring of uplink and downlink (see paragraph 0069 lines 1-5) and congestion control (see paragraph 0068 lines 5-11) with respect to reduced throughput, that is, congestion (see paragraph 0064, lines 13-17), Tsuruoka does not explicitly mention a downlink congestion level exceeding a first threshold level.
However, Zahemszky teaches a traffic monitor that indicates a downlink congestion level exceeding a first threshold level (see Fig. 3 Measuring Node 150, reproduced above, paragraph 0039 lines 1-5 teaching monitoring of uplink and downlink and paragraph 0074 teaching a congestion control method comparing load, an indicator of congestion, to a threshold). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the indications of downlink congestion of Zahemszky into the congestion detection techniques taught by Tsuruoka in order to improve congestion management (see Zahemszky paragraph 0013) in the analogous art of congestion control for wireless communication networks. This provides an obvious motivation for combining.
For claim 16, Tsuruoka in view of Zahemszky teaches all the limitations of parent claim 15. Tsuruoka teaches buffering intercepted uplink data traffic (See Fig. 5, uplink queue 28 and paragraph 0057 lines 6-7 teaching that queue 28 accumulates, that is, buffers, packets in the uplink direction).
For claim 17, Tsuruoka in view of Zahemszky teaches all the limitations of parent claim 16. Zahemszky teaches that the intercepted uplink data traffic is released and forwarded to an intended destination upon the downlink congestion level falling below a second threshold level (see paragraph 0075 lines 11-14 teaching that when the load drops below second threshold Y1, the throughput rate is increased to a normal non-limited rate of the uncongested state).
For claim 18, Tsuruoka in view of Zahemszky teaches all the limitations of parent claim 17. Tsuruoka teaches intercepting or suppressing a receipt acknowledgement generated by the intended destination of the uplink data traffic (see Fig. 2 illustrating ACK packets P2 in queue 28 and paragraph 0057 lines 6-8 teaching that ACK packets P2 are accumulated, that is, suppressed, in queue 28; see also paragraph 0062 lines 5-9 teaching retention of ACK packets P2 in queue 28).
For claim 19, Tsuruoka in view of Zahemszky teaches all the limitations of parent claim 15. Tsuruoka teaches generating a receipt acknowledgement for intercepted uplink data traffic, wherein the receipt acknowledgment is configured to emulate a receipt acknowledgement from an intended destination of the intercepted uplink traffic (see Fig. 5 and paragraph 0075 lines 4-10 teaching that the TCP function 42 produces an ACK packet for data packets and transmits the ACK packet to communication node 20).
For claim 20, Tsuruoka in view of Zahemszky teaches all the limitations of parent claim 19. Tsuruoka teaches that the generated receipt acknowledgement is transmitted to the source of the uplink traffic when a congestion level of the downlink permits (see Fig. 8, reproduced below, paragraph 0100 lines 1-6 and paragraph 0101 lines 6-12 teaching read out of packets from queue 28A when retention time control unit 34 dictates, where queue 28A retains ACK packets and where the retention time or delay is related to congestion, that is, bandwidth reduction, as described in paragraph 0062).
Conclusion
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412